Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Please correct “a corrected gradient waveform” to - - the corrected gradient waveform - - as an antecedent basis is already established in parent claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9, 16, 18, 20, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneta et al. US 2012/0098535 (Kaneta).

Regarding claim 1, Kaneta teaches a method for operating a magnetic resonance imaging (MRI) system by generating a target gradient field in accordance with a pulse sequence, the pulse sequence comprising a gradient waveform associated with the target gradient field (see abstract; see Figs. 1-4), the method comprising: 
compensating for presence of eddy currents during operation of the MRI system at least in part by correcting the gradient waveform using a nonlinear function of a characteristic of the gradient (the target gradient field of Fig. a is affected by eddy currents resulting in a generated field shown in 2(b) and is compensated with a gradient waveform using a non-linear function as shown in Fig. 2c to obtained a corrected gradient waveform as shown in Fig. 2d); and 
operating the MRI system in accordance with the corrected gradient waveform to generate the target gradient field (the MRI system is operated with the corrected gradient; see para. [0026]-[0030], [0057], [0128]).

Regarding claim 2, Kaneta further teaches wherein the characteristic of the gradient waveform comprises an amplitude of the gradient waveform (the characteristic of the gradient waveform comprises an amplitude of the gradient waveform; see Figs. 2-3; see para. [0063]-[0064], [0127]).

Regarding claim 3, Kaneta further teaches wherein the characteristic of the gradient waveform comprises an amplitude of the gradient waveform, a direction of the target gradient field, shape of the gradient waveform, and/or slew rate of the gradient waveform (the characteristic of the gradient waveform comprises an amplitude of the gradient waveform, direction, or shape of the gradient waveform; see Figs. 2-3; see para. [0063]-[0064], [0127]).

Regarding claim 5, Kaneta teaches wherein the nonlinear function is an exponential function of the characteristic of the gradient waveform (the function is an exponential function; see Figs. 2-3; see para. [0063]-[0064], [0127]).

Regarding claim 7, Kaneta teaches wherein the nonlinear function is determined based on eddy current calibration data obtained from the MRI system (the function is determined based on a calibration field; see Figs. 4 and 6; see paras. [0048]-[0056], [0123]).

Regarding claim 9, Kaneta further teaches wherein correcting the gradient waveform comprises applying the nonlinear function to the gradient waveform to obtain a scaled gradient waveform (the measuring control unit 111 controls the gradient magnetic field power source to generate a gradient magnetic field in each corresponding direction by adding a compensation magnetic field in each corresponding direction by adding a compensation magnetic field which the corresponding wave form could reasonably be interpreted as equivalent to a scaled gradient waveform as it would generate the desired magnetic field; see para. [0085]).

Regarding claim 16, Kaneta teaches wherein the nonlinear function is a first nonlinear function, wherein the compensating comprises: compensating for the presence of eddy currents using a plurality of nonlinear functions of the characteristic of the gradient waveform to obtain a corrected gradient waveform, the plurality of non-linear functions including the first nonlinear function and a second nonlinear function (the compensated gradient waveform includes a first non-linear function at the start of the pulse and a second non-linear function following the pulse as shown in Fig. 2c).

Regarding claim 18, Kaneta teaches wherein the pulse sequence comprises a diffusion weighted imaging (DWI) pulse sequence, a diffusion weighted steady-state free precession (DW-SSFP) pulse sequence, or a fast spin echo (FSE) pulse sequence (the pulse sequence is for a diffusion tensor imaging which is a form of diffusion weighted imaging; see para. [0115]).

Regarding claim 20, Kaneta teaches a magnetic resonance imaging (MRI) system (MRI system of Fig. 1), comprising: 
a magnetics system comprising a plurality of magnetics components configured to produce magnetic fields for performing MRI, the plurality of magnetics components including at least one gradient coil for producing a gradient magnetic field (MRI system of Fig. 1 comprises magnet 102, gradient magnetic field coil 103 for performing MRI; see para. [0027]); and 
at least one controller configured to operate one or more of the plurality of magnetics components in accordance with a pulse sequence, the pulse sequence comprising a gradient waveform associated with the target gradient field (a controller 108, measurement control unit 111, control the system to generate a pulse sequence comprising a gradient waveform; see Fig. 1; see para. [0027]-[0030]), wherein the at least one controller is configured to: 
compensate for presence of eddy currents during operation of the MRI system at least in part by correcting the gradient waveform using a nonlinear function of a characteristic of the gradient waveform to obtain a corrected gradient waveform (the target gradient field of Fig. a is affected by eddy currents resulting in a generated field shown in 2(b) and is compensated with a gradient waveform using a non-linear function as shown in Fig. 2c to obtained a corrected gradient waveform as shown in Fig. 2d); and 
operate the MRI system in accordance with the corrected gradient waveform to generate the target gradient field (the MRI system is operated with the corrected gradient; see para. [0026]-[0030], [0057], [0128]).

Regarding claim 23, Kaneta teaches at least one non-transitory computer-readable storage medium storing processor- executable instructions that, when executed by a magnetic resonance imaging (MRI) system, cause the MRI system to perform a method of operating the MRI system by (MRI system of Fig. 1 comprises a computer with CPU, and memory for executing MRI pulse sequences; see Fig. 1; see para. [0035], [0066], [0122]), the method comprising: 
compensating for presence of eddy currents during operation of the MRI system at least in part by correcting the gradient waveform using a nonlinear function of a characteristic of the gradient waveform to obtain a corrected gradient waveform (the target gradient field of Fig. a is affected by eddy currents resulting in a generated field shown in 2(b) and is compensated with a gradient waveform using a non-linear function as shown in Fig. 2c to obtained a corrected gradient waveform as shown in Fig. 2d); and 
operating the MRI system in accordance with the corrected gradient waveform to generate the target gradient field (the MRI system is operated with the corrected gradient; see para. [0026]-[0030], [0057], [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta et al. US 2012/0098535 (Kaneta) in view of Carlini US 2004/0046554 (Carlini).

Regarding claim 4, Kaneta fails to teach wherein the nonlinear function is a polynomial function of the characteristic of the gradient waveform.
Carlini teaches wherein the nonlinear function is a polynomial function of the characteristic of the gradient waveform (the mathematical description of the eddy current induced magnetic fields may consist in a polynomial expansion; see para. [0007], [0121]; see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the nonlinear function is a polynomial function of the characteristic of the gradient waveform as taught in Carlini into Kaneta in order to gain the advantage of characterizing the eddy current induced magnetic field with a polynomial expansion when such a fit adequately characterizes the eddy current response.

Claims 6, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta et al. US 2012/0098535 (Kaneta) in view of Kamata US 2010/0148774.

Regarding claim 6, Kaneta fails to teach wherein the nonlinear function is a piecewise constant function of the characteristic of the gradient waveform.
Kamata teaches wherein the nonlinear function is a piecewise constant function of the characteristic of the gradient waveform (eddy current corrections are constant piecewise functions; see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the nonlinear function is a piecewise constant function of the characteristic of the gradient waveform as taught in Kamata into Kaneta in order to gain the advantage of characterizing the eddy current induced magnetic field with a constant piecewise function to correct the eddy currents accordingly for the corresponding slice measurement.

Regarding claim 10, Kaneta fails to teach wherein correcting the gradient waveform further comprises: applying a transformation to the scaled gradient waveform to obtain a transformed gradient waveform, the transformation being determined using eddy current calibration data obtained from the MRI system.
Kamata teaches wherein correcting the gradient waveform further comprises: applying a transformation to the scaled gradient waveform to obtain a transformed gradient waveform, the transformation being determined using eddy current calibration data obtained from the MRI system  (scaling factors are determined to express an eddy magnetic field, wherein determining the scaling factors Sc to correct a waveform of a gradient magnetic field; see paras. [0047], [0049], [0088]-[0090], [0142]; see Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein correcting the gradient waveform further comprises: applying a transformation to the scaled gradient waveform to obtain a transformed gradient waveform, the transformation being determined using eddy current calibration data obtained from the MRI system as taught in Kamata into Kaneta in order to gain the advantage of characterizing the eddy current induced magnetic field with a constant piecewise function and generating a corrected waveform to correct the eddy currents.

Regarding claim 17, Kaneta fails to teach wherein operating the MRI system in accordance with the corrected gradient waveform comprises generating one or more preparation gradient field pulses prior to generating the target gradient field.
Kamata teaches wherein operating the MRI system in accordance with the corrected gradient waveform comprises generating one or more preparation gradient field pulses prior to generating the (eddy current correction gradient pulses are applied prior to generating the target gradient magnetic field in an imaging sequence; see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein operating the MRI system in accordance with the corrected gradient waveform comprises generating one or more preparation gradient field pulses prior to generating the target gradient field as taught in Kamata into Kaneta in order to gain the advantage of a pulse for correcting gradient fields prior to performing a measuring sequence.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta et al. US 2012/0098535 (Kaneta) in view of Goora et al. US 2013/0234708 (Goora).

Regarding claim 8, Kaneta teaches further comprising: determining the nonlinear function using the eddy current calibration data (calibration measurements are performed to determine nonlinear approximations of the eddy current; see paras. [0065], [0066]).
Kaneta fails to teach obtaining the eddy current calibration data using a field probe to measure eddy currents in the MRI system during its operation.
Goora teaches obtaining the eddy current calibration data using a field probe to measure eddy currents in the MRI system during its operation (magnetic field gradient measurement probes are used to measure eddy currents in the MRI system; see paras. [0052], [0054], [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features obtaining the eddy current calibration data using a field probe to measure eddy currents in the MRI system during its operation as taught in Goora into Kaneta in order to gain the advantage of enabling measurement of the true magnetic field gradient waveform of .

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta et al. US 2012/0098535 (Kaneta) in view of Rothberg et al. US 9,541,616 (Rothberg).

Regarding claims 21 and 22, Kaneta fails to teach wherein the magnetics system is configured to generate a Bo magnetic field having a strength less than 0.2 T; and wherein the magnetics system is configured to generate a Bo magnetic field having a strength between 0.5 T and 0.1 T.
Rothberg teaches wherein the magnetics system is configured to generate a Bo magnetic field having a strength less than 0.2 T; and wherein the magnetics system is configured to generate a Bo magnetic field having a strength between 0.5 T and 0.1 T (low field imaging systems operate with fields less than 0.5 T; see col. 13, lines 13-27; col. 15, lines 56-61; col. 39, lines 29-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the magnetics system is configured to generate a Bo magnetic field having a strength less than 0.2 T; and wherein the magnetics system is configured to generate a Bo magnetic field having a strength between 0.5 T and 0.1 T as taught in Rothberg into Kaneta in order to gain the advantage of lower cost MRI systems that can improve wide-scale deployability of MRI technology in a variety of environments beyond the large MRI installments at hospitals and research facilities.




Allowable Subject Matter
Claims 11-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to teach wherein applying the transformation to the scaled gradient waveform comprises filtering the scaled gradient waveform with a filter determined using the eddy current calibration data, in combination with all other limitations of parent claims. 
Claims 12-15 are objected due to a dependence on objected claim 11. 

Regarding claim 19, the prior art of record fails to teach or suggest further comprising: determining a shifted Bo magnetic field strength waveform based on another nonlinear function of a characteristic of the gradient waveform and the corrected gradient waveform; and determining information indicative of variation of an operating frequency of a radio frequency (RF) coil of the MRI system over a duration of the pulse sequence based on the shifted Bo magnetic field strength waveform, the information configured to govern a transmit and/or receive frequency of the RF coil while the MRI system is operated in accordance with the pulse sequence, in combination with all other limitations of parent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868